E. B. HIGLEY & COMPANY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.E. B. Higley & Co. v. CommissionerDocket No. 51003.United States Board of Tax Appeals25 B.T.A. 127; 1932 BTA LEXIS 1573; January 11, 1932, Promulgated *1573  During the taxable year certain of petitioner's creditors forgave portions of debts owing by petitioner to them.  Held, that no part of the amount forgiven should be included in petitioner's gross income.  Following Simmons Gin Co.,16 B.T.A. 793">16 B.T.A. 793; affd., 43 Fed.(2d) 327. E. S. Gage, C.P.A., for the petitioner.  A. H. Fast, Esq., for the respondent.  LANSDON *127  OPINION.  LANSDON: The respondent has asserted a deficiency in income tax for the fiscal year ended January 31, 1928, in the amount of $2,653.68.  All of the issues raised by the pleadings have been abandoned except one, namely, whether the respondent correctly included as income to the petitioner the amount of $15,411.89, the total of petitioner's debts which were forgiven during the taxable year.  The petitioner is an Iowa corporation with its principal place of business at Mason City.  During the taxable year it was in the hands of receivers.  As a part of the plan for strengthening its financial condition, certain creditors accepted preferred stock of a par value equal to their claims; others accepted such stock for part of their claims and received*1574  the balance in cash, while others forgave a small portion of the debt and received cash for the balance.  The total of the debts forgiven was $15,411.89.  Upon audit of the petitioner's income-tax return for the fiscal year ended January 31, 1928, the respondent added to gross income the total amount of debts forgiven.  It has heretofore been held that forgiveness of an indebtedness does not result in taxable income.  ; ; affd., ; ; affd., . Cf. . In this proceeding and in the decisions cited above, the forgiven debtor was insolvent.  The debt was forgiven so that the business might be rehabilitated and continued as a going concern.  The parties contemplated no profit from the transactions, which merely relieved the taxpayer from a portion of its liabilities.  In , the Supreme Court held that the taxpayer realized a profit by purchasing*1575  its bonds on the market for less than the price at which they must ultimately be redeemed.  In our opinion that decision is not controlling in the instant proceeding.  No part of the forgiven debts should be included in the petitioner's gross income.  Reviewed by the Board.  Decision will be entered under Rule 50.MARQUETTE and STERNHAGEN dissent.